    Case 2:12-cr-00032-WKW-WC Document 113 Filed 11/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

UNITED STATES OF AMERICA                )
                                        )
       v.                               ) CASE NO. 2:12-CR-32-WKW
                                        )             [WO]
TERRY DON NORTHCUTT                     )

                                   ORDER

      Upon consideration of Defendant’s pro se motion for reconsideration (Doc.

# 110) and the Government’s response (Doc. # 112), it is ORDERED that the motion

for reconsideration is DENIED.

      DONE this 20th day of November, 2020.

                                         /s/ W. Keith Watkins
                                    UNITED STATES DISTRICT JUDGE
